Citation Nr: 1604078	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-16 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, claimed as gastritis/stomach ulcers.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disability, claimed as gastritis and/or stomach ulcers.  According to VA treatment records, he has reported a history of peptic ulcer disease, gastritis, and diverticulitis of the colon (current disability).  The Veteran has reported in-service treatment for gastrointestinal symptoms (in-service event), and a continuity of such symptomatology since service (indication that the current symptoms may be associated with service).  Such evidence is sufficient to warrant a VA examination and opinion, which has not yet been afforded the Veteran.  

VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, in a February 2013 statement, the Veteran reported beginning to receive treatment at the San Juan VA Medical Center in 2000.  While VA treatment records were requested and received by the RO, these date back only to 2005.  It is unclear from the record if treatment records from 2000 to 2005 were actually requested by the RO and deemed unavailable from the VA Medical Center.  

As the Veteran has notified VA of outstanding and pertinent VA treatment records, remand is required to attempt to obtain these records and associate them with the claims file.  This duty is especially pertinent in the present case, where the Veteran's service treatment records are missing, apparently destroyed in a fire-related incident.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in San Juan, Puerto Rico, as well as any other VA facilities at which the Veteran has received treatment.  Any such request should include records dating back to 2000, the year the Veteran has reported commencing VA treatment.  If no such records are available, that fact should be noted for the record.  

2.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed gastrointestinal disability.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  The VA examiner should state whether it as likely as not (a 50 percent or greater probability) that any currently diagnosed gastrointestinal disability is etiologically related to any incident of active duty.  In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as abdominal pain or other gastrointestinal symptoms.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

